Fisii,' C. J.
1. When the question whether a new court-house shall be erected for a giyen county is within the jurisdiction of a board of commissioners of such county, and they have duly determined that it shall be built, whether they will levy a tax for the current year, for the purpose of raising funds with which to build it, or will afford to the voters of the county an opportunity to avoid the necessity for levying such tax by authorizing the issuance of bonds by the county for the purpose of constructing the building, is a matter solely for the determination of such commissioners. Elliott v. Gammon, 76 Ga. 766 ; Anderson v. Newton, 123 Ga. 512 (4), (51 S. E. 508). Although any taxpayer of *357the county may, by a proper proceeding, have the action of the commissioners in levying such a tax reviewed by the judge of the superior court, for the purpose of determining whether the tax levied is exorbitant (Pol. Code, § 396),-it follows, from the above, that the determination of this issue can not be made to depend on the question whether the commissioners, before levying the tax, should have afforded the voters an opportunity to authorize the funds necessary for the construction of the building to be raised by the issuance and sale of bonds by the county.
Argued February 7,
Decided March 25, 1908.
Petition for injunction. Before Judge Reagan. Henry superior court. December 14, 1907.
W. B. Hammond and M. D. Womble, for plaintiffs.
M. H. Sandwich and J. Y. Allen, for defendants.
2. A tax for the purpose of raising funds with which to build a courthouse for a county may be lawfully levied, without first having made a contract for its erection. Dyer v. Erwin, 106 Ga. 845 (33 S. E. 63) ; Johnson v. Pinson, 126 Ga. 121 (54 S. E. 922) ; Gaines v. Dyer, 128 Ga. 585 (6), (58 S. E. 175).
3. Leave was granted to the plaintiff in error to bring under review the decisions in the last two cited eases, so far as they affected this ques- ■ tion; and, upon review, they are reaffirmed.
4. The points above decided are the only ones referred to in the briefs of counsel for plaintiffs in error, as objections to the action of the county commissioners. Judgment affirmed.

All the Justices concur.